NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50385

             Plaintiff - Appellee,               D.C. No. 3:13-cr-01608-LAB

   v.
                                                 MEMORANDUM*
ARNULFO ARELLANO GONZALEZ,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Arnulfo Arellano Gonzalez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arellano Gonzalez contends that the district court procedurally erred by

failing to consider all of the 18 U.S.C. § 3553(a) sentencing factors, and by

improperly relying on a prior sentence imposed for the same offense as a benchmark

for the instant case. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court properly considered the applicable section

3553(a) factors, including Arellano Gonzalez’s criminal and immigration history.

See 18 U.S.C. § 3553(a)(1); United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc) (“The district court need not tick off each of the § 3553(a) factors to

show that it has considered them.”); see also United States v. Gutierrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”). Moreover, the district

court’s consideration of Arellano Gonzalez’s prior sentence for the same offense

was not improper. See United States v. Higuera-Llamos, 574 F.3d 1206, 1211-12

(9th Cir. 2009).

      AFFIRMED.




                                           2                                     13-50385